ACCEPTED
                                                                                             03-15-00499-CR
                                                                                                     7552974
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                      10/27/2015 10:32:46 AM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                  IN THE
                          THIRD COURT OF APPEALS
                                 OF TEXAS                                 FILED IN
                                                                   3rd COURT OF APPEALS
                                                                       AUSTIN, TEXAS
STATE OF TEXAS                             §                      10/27/2015 10:32:46 AM
                                                                     JEFFREY D. KYLE
v.                                         §         CASE NO.              Clerk
                                                                  3-15-00499-CR

ROBERT SIMPSON                             §


           MOTION FOR EXTENSION OF TIME TO FILE BRIEF

TO TIIE HONORABLE WSTICES OF SAID COURT:

      NOW COMES, ROBERT SIMPSON, appellee in the above styled and

numbered cause, and respectfully moves the Court for an extension of time within

which to file the appellee brief, and for cause would show the Court as follows:

      The appellee brief was originally due on September 28, 2015. This is the second

requested extension filed on behalf of the appellee. Counsel now requests an additional

extension for the following reasons:

      Counsel is presently scheduled to file an appellant brief in Cabello v. State with

this Honorable Court in case number 3-15-00lll-CR, which is a voluminous record

and appeal and due on November 2, 2015.

      WHEREFORE, PREMISES CONSIDERED, appellant respectfully prays that

this motion be granted and that the Court permits an extension of time to file the

appellee brief of an additional thirty days.
                                          -1-
                                      RESPECTFULLy SUBMITTED,                                              I
                                            .() //                                                     /1
                                      ~,......~'-
                                                " " " } ( ' - - - .+,.£-'._




                                          ·el H. W8lmamaker
                                                                              ___;,....:::..;;;...:...~'   lr
                                      1012 Rio Grande Street
                                      Austin, Texas 78701
                                      (512) 236-9929
                                      (512) 233-5979 (Fax)
                                      State Bar No. 20834300
                                      Attorney for Appellant




                         CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing Appellee's Motion

to Extend Time to File Appellee Brief was furnished to the Travis County District

Attorney's Office, on this the 27th day of October, 2015.



                                                            er
                                       Attorney for Appellant